Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered April 8, 2003, which, to the extent appealed from, granted defendant The Society of The New York Hospital’s motion to set aside the jury verdict on the ground of excessiveness and directed a new trial on the issue of damages unless plaintiff stipulated to reduce the awards for past and future pain and suffering from $1.5 million and $1 million, respectively, to $450,000 for past pain and suffering and $150,000 for future pain and suffering, unanimously modified, on the law and the facts, to increase the amounts to which plaintiff must stipulate to avoid a new trial to $600,000 for past pain and suffering and $400,000 for future pain and suffering, and otherwise affirmed, without costs.
The awards for pain and suffering, as reduced by the trial court, deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]) to the extent indicated. Concur—Nardelli, J.P., Saxe, Williams and Friedman, JJ.